Exhibit 10.2

 

Warrant to Purchase Common Stock

 

The attached Warrant to Purchase Common Stock is identical in all material
respects for each of the individuals to which they were issued except as to the
parties thereto, initial exercise date and the number of warrant shares granted.
See table below.

 

Holder

Initial Exercise Date

Warrant Shares

Meadowbrook Opportunity Fund LLC

6/22/2007

28,571

Arthur H Finnel

6/22/2007

2,000

David G Linville

6/22/2007

714

Sandra L Brecher

6/21/2007

5,357

Joseph F Domenice

6/15/2007

714

Thomas J Bean

6/7/2007

3,571

John L Palazzola

6/21/2007

7,143

Videotape Products, Inc

6/21/2007

7,143

Harvey Bibicoff and Jacqueline Bibicoff Trustees of the Bibicoff Family Trust
Dtd May 16, 2000

6/21/2007

2,000

Raymond M Beebe & Joan D Beebe JTWROS

6/4/2007

1,786

Michael P Hagerty

6/1/2007

2,000

Darrell Frost

6/5/2007

714

Lawrence Kane

6/5/2007

1,429

Jeffrey L Sadar & Barbara A Sadar JTWROS

6/5/2007

1,000

Charles M Thompson

6/5/2007

714

SEP FBO John Stevens Pershing LLC as Custodian

6/8/2007

1,429

Dr Richard V Nuttall & Annetta Mets Nuttall JTWROS

6/7/2007

714

Mark Ravich

6/5/2007

2,143

Terry E Hagen and Dawn R Hagen as JTWROS

6/6/2007

1,000

Robert G Moussa

6/7/2007

3,571

Alvin R Bonnette Rev Trust U A Dtd 1/31/85 Alvin R Bonnette Trustee

6/7/2007

4,000

Tad Wilson

6/5/2007

1,000

Robert W Allen & Susan M Allen JTWROS

6/5/2007

17,857

Robert Whitfield Donegan

6/5/2007

2,000

Frank M Durrance

6/11/2007

2,143

SEP FBO Ronald C Hintz Pershing LLC as Custodian

6/8/2007

1,071

Richard A Kraemer Trust U A/D 12/12/96 Richard A Kraemer TTEE

6/11/2007

2,857

T Mark Sledge

6/11/2007

1,429

Barbara Susca

6/12/2007

714

Albert C Esposito Brooke Crowley Esposito JT TEN

6/14/2007

1,786

Biscayne National Corp

6/7/2007

3,571

Robert B Cashion

6/14/2007

1,000

Shadow Capital LLC Attn B Kent Garlinghouse

6/13/2007

14,286

Dr Baldev S Brar & Dr Gurmukh K Brar JT TENWROS

6/14/2007

1,786

Walter E Beisler

6/15/2007

714

Michael L Smith & Larry E Smith JT TEN WROS

6/15/2007

714

Joseph Martha

6/12/2007

714

Stephen Friedland and Linda Friedland JTWROS

6/14/2007

2,000

David L Allen

6/13/2007

2,857

Kenneth Bodenstein TR Kenneth Bodenstein TTEE Dtd 7/30/84

6/13/2007

2,143

IRA FBO Arthur Resnikoff Pershing LLC as Custodian Rollover Account

6/8/2007

1,071

 

 

 


--------------------------------------------------------------------------------



 

 

 

Bart & Wendy Baker JTWROS

6/8/2007

714

Mark Bourque

6/16/2007

714

William Kehl

6/12/2007

1,429

Clyde Berg

6/12/2007

7,143

London Family Trust

6/11/2007

21,429

Keith Becker

6/18/2007

4,286

Tom C Mina

6/13/2007

714

Albert Esposito & Margaret Esposito JTWROS

6/13/2007

3,571

John W Crow

6/18/2007

1,000

Wulf Paulick & Renate Paulick JTWROS

6/16/2007

1,000

Ann B Oldfather

6/15/2007

714

Brian F Leonard and Martha E Leonard JT TEN WROS

5/12/2007

2,143

Steve Redmon & Brenda Redmon JT TEN WROS

6/15/2007

1,000

Ronald D Cowan

6/15/2007

714

Powell Family Limited Partners C/O Ron Powell

6/15/2007

714

John J Resich Jr TTEE John J Resich Jr RET Trust

6/15/2007

714

IRA FBO Russel J Bernier Pershing LLC as Custodian Rollover Account

6/11/2007

1,500

William P Kaiser

6/18/2007

3,571

Mary M Schnurer

6/17/2007

714

Stephen C Radocchia

6/19/2007

714

Paul Seid

6/15/2007

7,500

Kenneth J Feroldi Nancy J Feroldi JTWROS

6/19/2007

1,000

Neal Goldman

6/20/2007

17,857

Peder G Larsen and Margaret S Larsen JTWROS

6/15/2007

3,571

John Faure

6/19/2007

714

Sara Bower Penn TTEE Sara Bower Penn Living Trust Dtd 4/30/02

6/19/2007

10,714

Lighthouse Capital LLC

6/19/2007

7,143

IRA FBO Angel Rosario Pershing LLC as Custodian Rollover Account

6/19/2007

1,000

Robert W Allen Jr

6/17/2007

2,857

David J Larkworthy TOD Dtd 1/20/06

6/19/2007

1,000

Samuel L Box & Lisa Marsh Box JT TEN WROS

6/20/2007

1,000

Glenn Schabel

6/20/2007

4,286

Thomas R Jennett & Jodi K Jennett JT TEN WROS

6/19/2007

714

John P Junge & Sue H Junge TTEE FBO Junge Revocable Trust UAD 12-9-91

6/19/2007

3,000

Mavin J Loutsenhizer

6/21/2007

714

Mike Taglich POA Tag/Kent Partnership F/B/O Garlinghouse/M Taglich B Taglich

6/19/2007

3,571

Elliot D Cohen & Bonnie S Cohen JTWROS

6/18/2007

1,000

James B Deutsch & Deborah M Deutsch JTWROS

6/20/2007

2,000

Peter S Gold

6/19/2007

1,000

Mark C Ladendorf & Debra Ladendorf JTWROS

6/19/2007

2,143

Hillson Partners LP

6/20/2007

35,714

Hillson Private Partners II, LLLP

6/20/2007

7,143

Ronald Courey

6/21/2007

1,000

Robert G Paul

6/21/2007

1,786

RFS Trust U/A/D 12/30/96 Richard F Sherman TTEE

6/10/2007

3,000

Dennis Fortin

6/4/2007

10,714

John R Bertsch Trust Dtd 12/4/2004 John R Bertsch Trustee

6/1/2007

14,286

Applebaun Family LTD Partners Irving Applebaum General Ptnr

6/4/2007

1,786

 

 

 


--------------------------------------------------------------------------------



 

 

 

William C Steele TTEE William C Steele Living Trust UAD 5-11-98

6/5/2007

4,643

Donald McCulloch & Jacqueline McCulloch JTWROS

6/5/2007

2,000

E H Arnold

6/8/2007

17,857

Michael N Taglich

6/6/2007

17,857

Angus Bruce Lauralee Bruce

6/5/2007

1,429

Valdemar Skov

6/4/2007

714

Peter Carroll & Maureen Carroll JT/WROS

6/1/2007

714

Robert F Taglich

6/7/2007

17,857

B Roy Smith & Joyce L Smith JTWROS

6/5/2007

2,143

Paul Berko

6/5/2007

857

Susan Thorstenn & Magnus Thorstenn JTWROS

6/19/2007

8,929



 

 

--------------------------------------------------------------------------------



 

 

NEITHER THIS SECURITY NOR THE SECURITIES INTO WHICH THIS SECURITY IS EXERCISABLE
HAVE BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE COMMISSION OR THE
SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN EXEMPTION FROM
REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES
ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT TO AN
EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO AN
AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH APPLICABLE STATE
SECURITIES LAWS AS EVIDENCED BY A LEGAL OPINION OF COUNSEL TO THE TRANSFEROR TO
SUCH EFFECT, THE SUBSTANCE OF WHICH SHALL BE REASONABLY ACCEPTABLE TO THE
COMPANY. THIS SECURITY AND THE SECURITIES ISSUABLE UPON EXERCISE OF THIS
SECURITY MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN ACCOUNT OR OTHER
LOAN SECURED BY SUCH SECURITIES

COMMON STOCK PURCHASE WARRANT

To Purchase [ ] Shares of Common Stock of

Park City Group, Inc.

THIS COMMON STOCK PURCHASE WARRANT CERTIFIES that, for value received,
_____________________ (the “Holder”), is entitled, upon the terms and subject to
the limitations on exercise and the conditions hereinafter set forth, at any
time on or after [ ] (the “Initial Exercise Date”) and on or prior to the close
of business on the Termination Date (as defined below) but not thereafter, to
subscribe for and purchase from Park City Group, Inc., a corporation
incorporated in the State of Delaware (the “Company”), up to [ ] shares (the
“Warrant Shares”) of Common Stock, of the Company (the “Common Stock”). The
purchase price of one share of Common Stock (the “Exercise Price”) under this
Warrant shall be $4.00, subject to adjustment hereunder. The Exercise Price and
the number of Warrant Shares for which the Warrant is exercisable shall be
subject to adjustment as provided herein. As used herein “Termination Date”
shall mean the earlier of (i) May 31, 2011 and (ii) the 31st day after the 20th
Trading Day within any consecutive 30-Trading Day period on which the Company’s
Common Stock has a closing price of at least $8.00 (as adjusted proportionately
with any adjustments to the Exercise Price pursuant to Section 11 hereof),
provided that no Termination Date shall occur pursuant to this clause (ii)
unless and until (A) a registration statement covering the Warrant Shares is
then effective and the prospectus contained therein does not contain a
misstatement of a material fact or fail to state a material fact required to be
stated therein in order to make the statements made therein not misleading and
(B) the Holder has actually received 20 days’ advance notice of the pending
Termination Date. In the event that a Termination Date occurs because of clause
(ii) above, the Company shall pay the Holder, within twenty (20) days of such
Termination Date, one cent ($0.01) per Warrant Share not issued due to exercise
of the Warrant. Capitalized terms used and not otherwise defined herein shall
have the meanings set forth in that certain Stock Purchase Agreement (the
“Purchase Agreement”), dated o, 2007, between the Company and the purchasers
signatory thereto.

 

 

 

1

 


--------------------------------------------------------------------------------



 

 



1.     Title to Warrant. Prior to the Termination Date and subject to compliance
with applicable laws and Section 7 of this Warrant, this Warrant and all rights
hereunder are transferable, in whole or in part, at the office or agency of the
Company by the Holder in person or by duly authorized attorney, upon surrender
of this Warrant together with the Assignment Form annexed hereto properly
endorsed. The transferee shall sign an investment letter in form and substance
reasonably satisfactory to the Company.

2.     Authorization of Shares. The Company covenants that all Warrant Shares
which may be issued upon the exercise of the purchase rights represented by this
Warrant will, upon exercise of the purchase rights represented by this Warrant,
be duly authorized, validly issued, fully paid and nonassessable and free from
all taxes, liens and charges in respect of the issue thereof (other than taxes
in respect of any transfer occurring contemporaneously with such issue).

 

3.

Exercise of Warrant.

(a) Except as provided in Section 4 herein, exercise of the purchase rights
represented by this Warrant may be made at any time or times on or after the
Initial Exercise Date and on or before the Termination Date by the surrender of
this Warrant and the Notice of Exercise Form annexed hereto duly executed, at
the office of the Company (or such other office or agency of the Company as it
may designate by notice in writing to the registered Holder at the address of
such Holder appearing on the books of the Company) and upon payment of the
Exercise Price of the shares thereby purchased by wire transfer or cashier’s
check drawn on a United States bank or by means of a cashless exercise pursuant
to Section 3(d), the Holder shall be entitled to receive a certificate for the
number of Warrant Shares so purchased. Certificates for shares purchased
hereunder shall be delivered to the Holder within fifteen (15) Trading Days
after the date on which this Warrant shall have been exercised as aforesaid.
This Warrant shall be deemed to have been exercised and such certificate or
certificates shall be deemed to have been issued, and the Holder or any other
person so designated to be named therein shall be deemed to have become a holder
of record of such shares for all purposes, as of the date the Warrant has been
exercised by payment to the Company of the Exercise Price and all taxes required
to be paid by the Holder, if any, pursuant to Section 5 prior to the issuance of
such shares, have been paid. “Trading Day” means a day on which the NASDAQ Stock
Market is open for the transaction of business.

 

(b)          If this Warrant shall have been exercised in part, the Company
shall, at the time of delivery of the certificate or certificates representing
Warrant Shares, deliver to Holder a new Warrant evidencing the rights of Holder
to purchase the unpurchased Warrant Shares called for by this Warrant, which new
Warrant shall in all other respects be identical with this Warrant.

(c)          If the Company fails to deliver to the Holder a certificate or
certificates representing the Warrant Shares pursuant to Section 3(a) of this
Warrant by

 

 

2

 


--------------------------------------------------------------------------------



 

the close of business on the fifth Trading Day after the date of exercise, then
the Holder will have the right to rescind such exercise.

(d)          If, but only if, at any time after one year from the date of
issuance of this Warrant there is no effective Registration Statement
registering the resale of the Warrant Shares by the Holder, this Warrant may
also be exercised at such time by means of a “cashless exercise” in which the
Holder shall be entitled to receive a certificate for the number of Warrant
Shares equal to the quotient obtained by dividing [(A-B) (X)] by (A), where:

(A) = the Closing Price on the Trading Day immediately preceding the date of
such election;

 

(B) = the Exercise Price of this Warrant, as adjusted; and

 

(X) = the number of Warrant Shares issuable upon exercise of this Warrant in
accordance with the terms of this Warrant by means of a cash exercise rather
than a cashless exercise.

 

4.     No Fractional Shares or Scrip. No fractional shares or scrip representing
fractional shares shall be issued upon the exercise of this Warrant. As to any
fraction of a share which Holder would otherwise be entitled to purchase upon
such exercise, the Company shall pay a cash adjustment in respect of such final
fraction in an amount equal to such fraction multiplied by the Exercise Price.

5.     Charges, Taxes and Expenses. Issuance of certificates for Warrant Shares
shall be made without charge to the Holder for any issue or transfer tax or
other incidental expense in respect of the issuance of such certificate, all of
which taxes and expenses shall be paid by the Company, and such certificates
shall be issued in the name of the Holder or in such name or names as may be
directed by the Holder; provided, however, that in the event certificates for
Warrant Shares are to be issued in a name other than the name of the Holder,
this Warrant when surrendered for exercise shall be accompanied by the
Assignment Form attached hereto duly executed by the Holder; and the Company may
require, as a condition thereto, the payment of a sum sufficient to reimburse it
for any transfer tax incidental thereto.

6.     Closing of Books. The Company will not close its stockholder books or
records in any manner which prevents the timely exercise of this Warrant,
pursuant to the terms hereof.

 

7.

Transfer, Division and Combination.

(a)          Subject to compliance with any applicable securities laws and the
conditions set forth in Sections 1 and 7(e) hereof and to the provisions of
Section 4.1 of the Purchase Agreement, this Warrant and all rights hereunder are
transferable, in whole or in part, upon surrender of this Warrant at the
principal office of the Company, together with a written assignment of this
Warrant substantially in the form attached hereto duly executed by the Holder or
its agent or attorney and funds sufficient to pay any transfer

 

 

3

 


--------------------------------------------------------------------------------



 

taxes payable upon the making of such transfer. Upon such surrender and, if
required, such payment, the Company shall execute and deliver a new Warrant or
Warrants in the name of the assignee or assignees and in the denomination or
denominations specified in such instrument of assignment, and shall issue to the
assignor a new Warrant evidencing the portion of this Warrant not so assigned,
and this Warrant shall promptly be cancelled. A Warrant, if properly assigned,
may be exercised by a new holder for the purchase of Warrant Shares without
having a new Warrant issued.

(b)          This Warrant may be divided or combined with other Warrants upon
presentation hereof at the aforesaid office of the Company, together with a
written notice specifying the names and denominations in which new Warrants are
to be issued, signed by the Holder or its agent or attorney. Subject to
compliance with Section 7(a), as to any transfer which may be involved in such
division or combination, the Company shall execute and deliver a new Warrant or
Warrants in exchange for the Warrant or Warrants to be divided or combined in
accordance with such notice.

 

(c)          The Company shall prepare, issue and deliver at its own expense
(other than transfer taxes) the new Warrant or Warrants under this Section 7.

 

(d)          The Company agrees to maintain, at its aforesaid office, books for
the registration and the registration of transfer of the Warrants.

(e)          If, at the time of the surrender of this Warrant in connection with
any transfer of this Warrant, the transfer of this Warrant shall not be
registered pursuant to an effective registration statement under the Securities
Act and under applicable state securities or blue sky laws, the Company may
require, as a condition of allowing such transfer (i) that the Holder or
transferee of this Warrant, as the case may be, furnish to the Company a written
opinion of counsel (which opinion shall be in form, substance and scope
customary for opinions of counsel in comparable transactions) to the effect that
such transfer may be made without registration under the Securities Act and
under applicable state securities or blue sky laws, (ii) that the holder or
transferee execute and deliver to the Company an investment letter in form and
substance acceptable to the Company and (iii) that the transferee be an
“accredited investor” as defined in Rule 501(a) promulgated under the Securities
Act.

8.     No Rights as Shareholder until Exercise. This Warrant does not entitle
the Holder to any voting rights or other rights as a shareholder of the Company
prior to the exercise hereof. Upon the surrender of this Warrant and the payment
of the aggregate Exercise Price (or by means of a cashless exercise), the
Warrant Shares so purchased shall be and be deemed to be issued to such Holder
as the record owner of such shares as of the close of business on the later of
the date of such surrender or payment.

9.     Loss, Theft, Destruction or Mutilation of Warrant. The Company covenants
that upon receipt by the Company of evidence reasonably satisfactory to it of
the loss, theft, destruction or mutilation of this Warrant or any stock
certificate relating to the Warrant Shares, and in case of loss, theft or
destruction, of indemnity or security reasonably satisfactory to it (which, in
the case of the Warrant, shall not include the posting of any bond), and upon
surrender

 

 

4

 


--------------------------------------------------------------------------------



 

and cancellation of such Warrant or stock certificate, if mutilated, the Company
will make and deliver a new Warrant or stock certificate of like tenor and dated
as of such cancellation, in lieu of such Warrant or stock certificate.

10.  Saturdays, Sundays, Holidays, etc. If the last or appointed day for the
taking of any action or the expiration of any right required or granted herein
shall be a Saturday, Sunday or a legal holiday, then such action may be taken or
such right may be exercised on the next succeeding day not a Saturday, Sunday or
legal holiday.

11.  Adjustments of Exercise Price and Number of Warrant Shares. The number and
kind of securities purchasable upon the exercise of this Warrant and the
Exercise Price shall be subject to adjustment from time to time upon the
happening of any of the following. In case the Company shall (i) declare a
dividend or other distribution in shares of Common Stock or other securities or
property of the Company to holders of its outstanding Common Stock, (ii)
subdivide its outstanding shares of Common Stock into a greater number of
shares, (iii) combine its outstanding shares of Common Stock into a smaller
number of shares of Common Stock, or (iv) issue any shares of its capital stock
in a reclassification of the Common Stock, then the number of Warrant Shares
purchasable upon exercise of this Warrant immediately prior thereto shall be
adjusted so that the Holder shall be entitled to receive the kind and number of
Warrant Shares or other securities of the Company which it would have owned or
have been entitled to receive had such Warrant been exercised in advance
thereof. Upon each such adjustment of the kind and number of Warrant Shares or
other securities of the Company which are purchasable hereunder, the Holder
shall thereafter be entitled to purchase the number of Warrant Shares or other
securities resulting from such adjustment at an Exercise Price per Warrant Share
or other security obtained by multiplying the Exercise Price in effect
immediately prior to such adjustment by the number of Warrant Shares purchasable
pursuant hereto immediately prior to such adjustment and dividing by the number
of Warrant Shares or other securities of the Company that are purchasable
pursuant hereto immediately after such adjustment. An adjustment made pursuant
to this paragraph shall become effective immediately after the effective date of
such event retroactive to the record date, if any, for such event.

12.  Reorganization, Reclassification, Merger, Consolidation or Disposition of
Assets. In case the Company shall reorganize its capital, reclassify its capital
stock, consolidate or merge with or into another corporation (where the Company
is not the surviving corporation or where there is a change in or distribution
with respect to the Common Stock of the Company), or sell, transfer or otherwise
dispose of its property, assets or business to another corporation and, pursuant
to the terms of such reorganization, reclassification, merger, consolidation or
disposition of assets, shares of common stock of the successor or acquiring
corporation, or any cash, shares of stock or other securities or property of any
nature whatsoever (including warrants or other subscription or purchase rights)
in addition to or in lieu of common stock of the successor or acquiring
corporation (“Other Property”), are to be received by or distributed to the
holders of Common Stock of the Company, then the Holder shall have the right
thereafter to receive upon exercise of this Warrant, the number of shares of
Common Stock of the successor or acquiring corporation or of the Company, if it
is the surviving corporation, and Other Property receivable upon or as a result
of such reorganization, reclassification, merger, consolidation or disposition
of assets by a Holder of the number of shares of Common Stock for which this
Warrant is exercisable immediately prior to such event. In case of any such
reorganization,

 

 

5

 


--------------------------------------------------------------------------------



 

reclassification, merger, consolidation or disposition of assets, the successor
or acquiring corporation (if other than the Company) shall expressly assume the
due and punctual observance and performance of each and every covenant and
condition of this Warrant to be performed and observed by the Company and all
the obligations and liabilities hereunder, subject to such modifications as may
be deemed appropriate (as determined in good faith by resolution of the Board of
Directors of the Company) in order to provide for adjustments of Warrant Shares
for which this Warrant is exercisable which shall be as nearly equivalent as
practicable to the adjustments provided for in this Section 12. For purposes of
this Section 12, “common stock of the successor or acquiring corporation” shall
include stock of such corporation of any class which is not preferred as to
dividends or assets over any other class of stock of such corporation and which
is not subject to redemption and shall also include any evidences of
indebtedness, shares of stock or other securities which are convertible into or
exchangeable for any such stock, either immediately or upon the arrival of a
specified date or the happening of a specified event and any warrants or other
rights to subscribe for or purchase any such stock. The foregoing provisions of
this Section 12 shall similarly apply to successive reorganizations,
reclassifications, mergers, consolidations or disposition of assets.

 

13.  Notice of Adjustment. Whenever the number of Warrant Shares or number or
kind of securities or other property purchasable upon the exercise of this
Warrant or the Exercise Price is adjusted, as herein provided, the Company shall
give notice thereof to the Holder, which notice shall state the number of
Warrant Shares (and other securities or property) purchasable upon the exercise
of this Warrant and the Exercise Price of such Warrant Shares (and other
securities or property) after such adjustment, setting forth a brief statement
of the facts requiring such adjustment and setting forth the computation by
which such adjustment was made.

 

14.

Notice of Corporate Action. If at any time:

(a)          the Company shall take a record of the holders of its Common Stock
for the purpose of entitling them to receive a dividend or other distribution,
or any right to subscribe for or purchase any evidences of its indebtedness, any
shares of stock of any class or any other securities or property, or to receive
any other right, or

 

(b)          there shall be any capital reorganization of the Company, any
reclassification or recapitalization of the capital stock of the Company or any
consolidation or merger of the Company with, or any sale, transfer or other
disposition of all or substantially all the property, assets or business of the
Company to, another corporation or,

 

(c)          there shall be a voluntary or involuntary dissolution, liquidation
or winding up of the Company;

 

then, in any one or more of such cases, the Company shall give to Holder (i) at
least 10 calendar days’ prior written notice of the date on which a record date
shall be selected for such dividend, distribution or right or for determining
rights to vote in respect of any such reorganization, reclassification, merger,
consolidation, sale, transfer, disposition, liquidation or winding up, and

 

 

6

 


--------------------------------------------------------------------------------



 

(ii) in the case of any such reorganization, reclassification, merger,
consolidation, sale, transfer, disposition, dissolution, liquidation or winding
up, at least 30 calendar days’ prior written notice of the date when the same
shall take place. Such notice in accordance with the foregoing clause also shall
specify (i) the date on which any such record is to be taken for the purpose of
such dividend, distribution or right, the date on which the holders of Common
Stock shall be entitled to any such dividend, distribution or right, and the
amount and character thereof, and (ii) the date on which any such
reorganization, reclassification, merger, consolidation, sale, transfer,
disposition, dissolution, liquidation or winding up is to take place and the
time, if any such time is to be fixed, as of which the holders of Common Stock
shall be entitled to exchange their Warrant Shares for securities or other
property deliverable upon such disposition, dissolution, liquidation or winding
up. Each such written notice shall be sufficiently given if addressed to Holder
at the last address of Holder appearing on the books of the Company and
delivered in accordance with Section 17(d).

15.  Authorized Shares. The Company covenants that during the period the Warrant
is outstanding, it will reserve from its authorized and unissued Common Stock a
sufficient number of shares to provide for the issuance of the Warrant Shares
upon the exercise of any purchase rights under this Warrant. The Company further
covenants that its issuance of this Warrant shall constitute full authority to
its officers who are charged with the duty of executing stock certificates to
execute and issue the necessary certificates for the Warrant Shares upon the
exercise of the purchase rights under this Warrant. The Company will take all
such reasonable action as may be necessary to assure that such Warrant Shares
may be issued as provided herein without violation of any applicable law or
regulation, or of any requirements of the Trading Market upon which the Common
Stock may be listed.

Except and to the extent as waived or consented to by the Holder, the Company
shall not by any action, including, without limitation, amending its certificate
of incorporation or through any reorganization, transfer of assets,
consolidation, merger, dissolution, issue or sale of securities or any other
voluntary action, avoid or seek to avoid the observance or performance of any of
the terms of this Warrant, but will at all times in good faith assist in the
carrying out of all such terms and in the taking of all such actions as may be
necessary or appropriate to protect the rights of Holder as set forth in this
Warrant against impairment. Without limiting the generality of the foregoing,
the Company will (a) not increase the par value of any Warrant Shares above the
amount payable therefor upon such exercise immediately prior to such increase in
par value, (b) take all such action as may be necessary or appropriate in order
that the Company may validly and legally issue fully paid and nonassessable
Warrant Shares upon the exercise of this Warrant, and (c) use commercially
reasonable efforts to obtain all such authorizations, exemptions or consents
from any public regulatory body having jurisdiction thereof as may be necessary
to enable the Company to perform its obligations under this Warrant.

 

Before taking any action which would result in an adjustment in the number of
Warrant Shares for which this Warrant is exercisable or in the Exercise Price,
the Company shall obtain all such authorizations or exemptions thereof, or
consents thereto, as may be necessary from any public regulatory body or bodies
having jurisdiction thereof.

 

 

 

7

 


--------------------------------------------------------------------------------



 

 

16.  Registration Rights. The Warrant Shares shall be entitled to the
registration rights as set forth in Section 3 of that certain Stock Purchase
Agreement, dated as of [ ], by and between the Company and the purchasers
signatory thereto. Such registration rights are incorporated herein by this
reference as if such provisions had been set forth herein full.

 

17.

Miscellaneous.

(a)          Jurisdiction. All questions concerning the construction, validity,
enforcement and interpretation of this Warrant shall be determined in accordance
with the provisions of the Purchase Agreement.

(b)          Restrictions. The Holder acknowledges that the Warrant Shares
acquired upon the exercise of this Warrant, if not registered, will have
restrictions upon resale imposed by state and federal securities laws.

(c)          Nonwaiver and Expenses. No course of dealing or any delay or
failure to exercise any right hereunder on the part of Holder shall operate as a
waiver of such right or otherwise prejudice Holder’s rights, powers or remedies,
notwithstanding all rights hereunder terminate on the Termination Date. If the
Company willfully and knowingly fails to comply with any provision of this
Warrant, which results in any material damages to the Holder, the Company shall
pay to Holder such amounts as shall be sufficient to cover any costs and
expenses including, but not limited to, reasonable attorneys’ fees, including
those of appellate proceedings, incurred by Holder in collecting any amounts due
pursuant hereto or in otherwise enforcing any of its rights, powers or remedies
hereunder.

(d)          Notices. Any notice, request or other document required or
permitted to be given or delivered to the Holder by the Company shall be
delivered in accordance with the notice provisions of the Purchase Agreement;
provided upon any permitted assignment of this Warrant, the assignee shall
promptly provide the Company with its contact information.

(e)          Limitation of Liability. No provision hereof, in the absence of any
affirmative action by Holder to exercise this Warrant or purchase Warrant
Shares, and no enumeration herein of the rights or privileges of Holder, shall
give rise to any liability of Holder for the purchase price of any Common Stock
or as a stockholder of the Company, whether such liability is asserted by the
Company or by creditors of the Company.

(f)           Remedies. Holder, in addition to being entitled to exercise all
rights granted by law, including recovery of damages, will be entitled to
specific performance of its rights under this Warrant. The Company agrees that
monetary damages would not be adequate compensation for any loss incurred by
reason of a breach by it of the provisions of this Warrant and hereby agrees to
waive the defense in any action for specific performance that a remedy at law
would be adequate.

(g)          Successors and Assigns. Subject to applicable securities laws, this
Warrant and the rights and obligations evidenced hereby shall inure to the
benefit of and be binding upon the successors of the Company and the successors
and permitted assigns

 

 

8

 


--------------------------------------------------------------------------------



 

of Holder. The provisions of this Warrant are intended to be for the benefit of
all Holders from time to time of this Warrant and shall be enforceable by any
such Holder or holder of Warrant Shares.

(h)          Amendment. This Warrant may be modified or amended or the
provisions hereof waived with the written consent of the Company and the Holder.

(i)           Severability. Wherever possible, each provision of this Warrant
shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Warrant shall be prohibited by or
invalid under applicable law, such provision shall be ineffective to the extent
of such prohibition or invalidity, without invalidating the remainder of such
provisions or the remaining provisions of this Warrant.

(j)           Headings. The headings used in this Warrant are for the
convenience of reference only and shall not, for any purpose, be deemed a part
of this Warrant.

********************



 

 

9

 


--------------------------------------------------------------------------------



 

 

 

IN WITNESS WHEREOF, the Company has caused this Warrant to be executed by its
officer thereunto duly authorized.

 

Dated: [

], 2007

 

 

Park City Group, Inc.

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

 

10

 


--------------------------------------------------------------------------------



 

 

                

NOTICE OF EXERCISE

 

 

To:

Park City Group, Inc.

 

(1)   The undersigned hereby elects to purchase ________ Warrant Shares of Park
City Group, Inc. pursuant to the terms of the attached Warrant (only if
exercised in full), and tenders herewith payment of the exercise price in full,
together with all applicable transfer taxes, if any.

 

(2)

Payment shall take the form of (check applicable box):

o in lawful money of the United States; or

o the cancellation of such number of Warrant Shares as is necessary, in
accordance with the formula set forth in subsection 3(d), to exercise this
Warrant with respect to the maximum number of Warrant Shares purchasable
pursuant to the cashless exercise procedure set forth in subsection 3(d).

(3)   Please issue a certificate or certificates representing said Warrant
Shares in the name of the undersigned or in such other name as is specified
below:

 

_______________________________

 

 

The Warrant Shares shall be delivered to the following:

 

 

_______________________________

 

 

_______________________________

 

 

_______________________________

 

(4) Accredited Investor. The undersigned is an “accredited investor” as defined
in Regulation D promulgated under the Securities Act of 1933, as amended.

 

 

[PURCHASER]

 

 

 

By: ______________________________

 

Name:

 

 

Title:

 

 

 

Dated: ________________________

 

 

 


--------------------------------------------------------------------------------



 

 



ASSIGNMENT FORM

 

(To assign the foregoing warrant, execute

this form and supply required information.

Do not use this form to exercise the warrant.)

 

 

FOR VALUE RECEIVED, the foregoing Warrant and all rights evidenced thereby are
hereby assigned to

 

_______________________________________________ whose address is

 

_______________________________________________________________.

 

 

_______________________________________________________________

 

 

Dated: ______________, _______

 

 

 

Holder’s Signature:

_____________________________

 

 

Holder’s Address:

_____________________________

 

 

_____________________________

 

 

Signature Guaranteed: ___________________________________________

 

NOTE: The signature to this Assignment Form must correspond with the name as it
appears on the face of the Warrant, without alteration or enlargement or any
change whatsoever, and must be guaranteed by a bank or trust company. Officers
of corporations and those acting in a fiduciary or other representative capacity
should file proper evidence of authority to assign the foregoing Warrant.

 

 

 

 

 